Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks antecedent basis for the third removable seal having a disk body being removably mounted on the peroxide container spaced from the second interior seal as recited in claim 18. It is suggested Applicant delete the alternative limitation from claim 18, such that claim 18 require the third seal be removably mounted on the hair colorant container. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 10, 17 and 18 recite a hair colorant container removably mountable to a peroxide container where it is unclear if the peroxide container is being positively recited in this clause or not. It is suggested Applicant amend the claims to recite “a peroxide container; a hair colorant container removably mountable to the peroxide container” to make it clear that the peroxide container is positively recited. 
Claims 9, 10, 17 and 18 use terms such as “mountable”, “engagable”, providable” etc. which do not actually require the relationship exist and instead, only require the capability of performing the function (e.g. configured to be mounted, configured to be engaged, etc. rather than requiring the components be mounted or engaged). It is unclear if Applicant intended to positively require the relationships (e.g. the first interior seal be threadedly coupled to an interior first seal surface within the hair colorant container).
Claims 9, 10, 17 and 18 recite “each annular flange is mountable to abut a sealing flange slot cooperatively providable by the hair colorant container and peroxide container”. It is unclear if a slot or slots are being positively claimed or not as the language “providable” is indefinite. It is also unclear if individual, discrete slots are provided in each container or a single slot is provided. Additionally, it is unclear if one annular flange abuts one slot and the other flange abuts another slot, or if both flanges abut a single slot and if so, how such an arrangement is achieved. Based on the disclosure, it is believed the term slot is being used inappropriately and contrary to its ordinary meaning. A claim may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain (See MPEP 2173.03). As best shown in Figure 16B, the hair colorant 
Claims 17 and 18 state “the first removable seal has a first seal fill level indicator on the first interior surface and the second interior seal has a second interior seal fill level indicator on the second seal interior surface”. The first interior surface is provided for on the hair colorant container not the first seal; thus, it is not possible for the level indicator to be on the first seal and the first interior surface. Similarly, the second interior surface is provided for on the peroxide container not the second seal; thus, it is not possible for the level indicator to be on the second seal and the second interior surface. Additionally, there is no support in the disclosure for the level indicators being on the seals (Refer to paragraphs 0085-0087 which disclose the first fill level indicator 1640 is on the hair colorant container and the second fill level indicator 1640 is on the peroxide container), meaning the claims are inconsistent with the disclosure which renders the claims indefinite (Refer to MPEP 2173.03). For purposes of examination, the claims will be interpreted as requiring the level indicators be provided on the first and second interior surfaces.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 9, 10 and 17, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutberlet (US 5832942).
Regarding claim 9, Gutberlet discloses a container apparatus capable of being used for hair coloring (Refer to Figure 1), the container apparatus comprising in combination: a first container (11 to which 5 is proximate) capable of being used to house a hair colorant, the first container removably mountable to a second container (11 to which 4 is proximate or 11,13 to which 4 is proximate) capable of being used to house peroxide; a first interior seal (5,6,7) threadably engageable with an interior first seal surface (surface of 11 having 12) within the first container; and a second interior seal (4,6,7) threadably engageable with an interior second seal surface (surface of 11 having 12 or interior surface of 13 having 12, Refer to claim 5 and Figure 1) within the second container; wherein the first interior seal and second interior seal each have a tubular seal body section (section having 7) and an annular sealing flange (4,6 and 5,6) extending radially outwardly from the tubular seal body section; and wherein each annular sealing flange is mountable to abut a sealing flange slot cooperatively providable by the hair colorant container and peroxide container (when assembled the first and second containers define a gap/slot therebetween where the first and second sealing flanges occupy said gap/slot).
Regarding claim 10, Gutberlet discloses a container apparatus capable of being used for hair coloring (Refer to Figure 1), the container apparatus comprising in combination: a first container (11 to which 5 is proximate) capable of being used to 
Regarding claim 17, Gutberlet discloses a container apparatus capable of being used for hair coloring (Refer to Figure 1), the container apparatus comprising in combination: a first container (11 to which 5 is proximate) capable of being used to house a hair colorant, the first container removably mountable to a second container (11 to which 4 is proximate or 11,13 to which 4 is proximate) capable of being used to house peroxide; a first interior seal (5,6,7) threadably engageable with an interior first seal surface (interior surface 11) within the first container; and a second interior seal (4,6,7) threadably engageable with an interior second seal surface (interior surface of . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Seaford (US 7263949), Yaniv (US 6116439), Anderson et al. (US 20190375574) and Christopoulos et al. (US 20140238994).
Regarding claim 18, Seaford discloses a container apparatus capable of being used for hair coloring, the container apparatus comprising in combination: a first container (12) capable of being used to contain hair coloring mountable to a second container (14), where the second container is capable of being used to contain peroxide, the first and second containers each have a tubular outer periphery; a first interior seal (28) threadably engageable with an interior first seal surface within the first 
Although Seaford does not disclose the first and second containers having fill level indicators such as volumetric fill lines on the interior surfaces thereof, it is well-known and conventional practice for containers to provide such fill level indicators to facilitate filling of the containers to a desired level/amount and for this reason, one of ordinary skill in the art would have found it obvious to modify the containers of Seaford to provide fill level indicators on the interior surfaces thereof. 
Seaford provides each of the first and second containers with integral side and bottom walls as best shown in Figures 3 and 6; however, it is well-known and conventional in the art for such containers to be provided with removable bottom walls as demonstrated by Yaniv (Refer to Figures 1-4 where each container section is open at 
Seaford teaches the first and second containers are hingedly attached and thus does not provide a threaded engagement therebetween. Anderson et al. disclose a similar container system (Refer to Figures 11-14) having a first container (410) and a second container (420) removably couples to one another. Anderson et al. explain that the removable coupling between the two containers may be achieved by screwing the upper portion onto the lower portion using a threaded connection therebetween, rotating the upper portion into place on the lower portion by a hinged connection or pressing the upper portion together with the lower portion via a latch mechanism (Refer to paragraph 0055); thus, Anderson et al. demonstrate these coupling mechanisms between containers of a dual-container system are art-recognized functional equivalents which can be used interchangeably as desired. Therefore, because these two removable coupling configurations were art-recognized equivalents before the effective filing date 
 Regarding the first and second seals, Seaford provides all of the claimed features except the first and second interior seals each having an annular flange extending radially outwardly from the tubular body section. Christopoulos et al. discloses a similar dual-container system having a seal (20c) with a tubular body section (36) with threading (46) for threadably mounting to the interior surface of the container, a sealing disk section (bottom surface of 20c), a finger grip tab (38) and an annular flange (unlabeled see flange extending from top of tubular seal body section in Figures 13-17). The annular flange abuts against the top surface/rim of the container and prevents the seal from passing below a desired level within the container. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container apparatus of the combination of Seaford, Yaniv and Anderson et al. such that the first and second seals each have an annular sealing flange extending radially outwardly from the tubular body section as taught by Christopoulos et al. to further ensure the seal maintains its proper position in the container and is not placed below the intended/desired level. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patent documents disclose measuring indicia (level indicators) on the interior surfaces of containers: US 20180249865 (Refer to paragraph US 20170354298 (Refer to paragraph 0026), US 20150344194 (Refer to paragraphs 0032, 0034 and 0035) and US 7472595 (Refer to Figures 1 and 3). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TATIANA L NOBREGA/           Primary Examiner, Art Unit 3799